Hodges, J.
1. The suit was upon a note, and the defendant filed an answer at the appearance term. On the trial of the case the defendant offered an amendment to the answer, but the accompanying affidavit failed to state that the new facts or defense set out in the amendment were not omitted for the purpose of delay. This was a fatal defect (Civil Code, § 5640), and the court did not err in sustaining the objection to the amendment. Camp v. Peoples Bank, 11 Ga. App. 724 (76 S. E. 80); Gross v. Whitley, 128 Ga. 79 (57 S. E. 94); Thompson v. Rabun, 131 Ga. 713 (63 S. E. 215).
2. When the amendment was rejected the plaintiff made out its case. The defendant offered no evidence, and the court directed a verdict. There was no error in so doing. ' Judgment affirmed.